DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 8/29/2022.
No prior art is being applied to Claims 17, 18, 20, and 21 because the prior art does not disclose or make obvious “determining, based on the processed value and on the additional process value, which of the first gate and the second gate detected the magnetic field comprises: multiplying the additional processed value by a safety coefficient; comparing the processed value with the additional processed value multiplied by the safety coefficient; multiplying the processed value by the safety coefficient; and comparing the additional processed value with the processed value multiplied by the safety coefficient,” as currently recited in Claim 17, in the combination, and as best understood.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
With regard to the arguments directed towards the specification amendment on page 10,
The Examiner acknowledges applications arguments regarding the attenuation coefficient formula; however, the Examiner respectfully disagrees with applicant.  The original disclosure does state that the attenuation coefficient is a linear function, but applicant states that the addition of the negative sign is the only possible correction to meet the requirements that the attenuation coefficient be defined as a linear function.  The Examiner respectfully notes that applicant has presented attorney argument, but where further evidence is necessarily (see MPEP 2145(I)).  MPEP 2163.07 (II) does state that “An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).” However, applicant, respectfully, has not demonstrated that one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction.  For example, applicant states that the negative sign is the only possible correction to meet the above attenuation coefficient requirements, but the Examiner respectfully notes that applicant could have utilized other factors or features for the formula, even if more complex, that would also have allowed for the above linear equation to exist.  The Examiner further notes that the original foreign priority documents did not include a negative sign as now implemented.  Applicant is not merely changing a value such as 5 to S, and is instead adding to a formula but where any feature of this formula could have said to be missing.  While applicant’s argued approach may result in a linear equation, applicant has not reasonably demonstrated with evidence that this was the only possible way to cause the above equation to be linear as argued, and as such, the Examiner respectfully disagrees and the above addition of the negative sign introduces new matter.
Applicant’s arguments directed towards the prior art are moot in view of the new grounds of rejection.
With regard to applicant’s arguments on page 12 directed towards the double patenting rejection,
The Examiner respectfully disagrees with applicant that Claim 8 is not an obvious variation in view of 17/254913, and a rejected necessitated by applicant’s amendment is presented below.
Specification
The amendment filed 8/29/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The original disclosure, including the originally filed foreign priority documents, does not disclose a negative sign as now being added to the specification.  While applicant states that the only possible correction to meet the linear equation requirement for the attenuation coefficient is to use this negative such, the Examiner respectfully notes that applicant could have utilized other factors or features for the formula, even if more complex, that would also have allowed for the above linear equation to exist.  Applicant is not merely changing a value such as 5 to S, and is instead adding to a formula but where any feature of this formula could have said to be missing.  While applicant’s argued approach may result in a linear equation, applicant has not reasonably demonstrated with evidence that this was the only possible way to cause the above equation to be linear as argued, and as such, the Examiner respectfully disagrees and the above addition of the negative sign introduces new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  
As to Claim 8,
The phrase “processing the first signal and the second signal includes modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object having a magnetic field to be detected by the first and second detectors relative to the first magnetic sensor and the second magnetic sensor” on lines 7-11 is objected to because applicant is stating the processing the first and second signal includes “modify at least one of the first and second signals,” but the term “modify” is not reasonably a method step.  As best understood, applicant means to recite the term “modifying,” and the claim is being interpreted as such.  It is suggested to state “modifying” instead of “modify.”
As to Claim 17,
The phrase “the additional process value” on lines 2-3 contains a typographical issue.  Applicant previously recited an additional processed value, and it is suggested to change the term “process” to “processed.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “a processor configured to … modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object relative to the first magnetic sensor and the second magnetic sensor” on lines 9-13 introduces new matter.  
1) The Examiner respectfully notes that one reasonable interpretation of the above claim feature is that applicant is actually reducing in the intensity of the magnetic field that is detected by the sensors.  This is because the first and second signals do not have an intensity of a detected magnetic field, and instead provide signals that are representative of this field.  As such, while applicant claims modifying the first or second signal, applicant is also reciting that the actual intensity of the detected magnetic field itself is reduced as a function of distance.  The first and second signals are detected signals, and merely modifying a detected signal will not reasonably actually reduce the magnetic field they detect.  Meaning, the first and second sensors may detect a magnetic field and output respective first and second signals, but what happens to these signals after they are output from the sensor has no bearing on the magnetic field the sensors detected.  Applicant does not disclose the actual reducing of an intensity of a magnetic field at the sensors that the sensors are detecting, and applicant does not disclose any mechanism that could actually reduce the magnetic field at the sensors. This phrase therefore introduces new matter.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that the first or second signals are themselves reduced as a function of distance, and that the actual magnetic field itself is not altered.
2) Applicant’s amendment adding the negative sign to the attenuation coefficient equation on pages 7 and 20 introduces new matter as explained above in the above response to applicant’s remarks and the above specification objection.  Because this equation is relied upon to reduce the magnetic field signals as claimed, the above claim feature stands rejected for introducing new matter because the equation that is relied upon was not, as best understood, originally supported and because it is necessary for the above claim feature to be implemented.
As to Claim 3,
The phrase “the computed value comprises at least one of an average value of the first signal and the second signal and a value corrected by applying an attenuation coefficient to the first signal and the second signal” on lines 1-3 introduces new matter.
At issue is that applicant is now claiming that the processing unit is configured to modify at least one of the first and second signal from the magnetic sensors so that the intensity of the magnetic field of at least one of the first and second signals is reduced as a function of distance.  As best understood, applicant is referring to the attenuation coefficient feature of the disclosure as described on page 20 of the disclosure.  While applicant does not use the phrase “attenuation coefficient” in Claim 1, as best understood, the only way applicant discloses to reduce the first or second signals as a function of distance is by way of the attenuation coefficient.  However, applicant is distinctly reciting the above attenuation coefficient from the reduction of the first and second signals in Claim 1, and thus applicant is essentially now claiming two distinct reductions of the signals, but where the original disclosure does not disclose two distinct reductions as now claimed, in the combination.  As such, the above phrase introduces new matter.
As to Claim 8,
The phrase “processing the first signal and the second signal includes modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object having a magnetic field to be detected by the first and second detectors relative to the first magnetic sensor and the second magnetic sensor” on lines 7-11 introduces new matter.
1) The Examiner respectfully notes that one reasonable interpretation of the above claim feature is that applicant is actually reducing in the intensity of the magnetic field that is detected by the sensors.  This is because the first and second signals do not have an intensity of a detected magnetic field, and instead provide signals that are representative of this field.  As such, while applicant claims modifying the first or second signal, applicant is also reciting that the actual intensity of the detected magnetic field itself is reduced as a function of distance.  The first and second signals are detected signals, and merely modifying a detected signal will not reasonably actually reduce the magnetic field they detect.  Meaning, the first and second sensors may detect a magnetic field and output respective first and second signals, but what happens to these signals after they are output from the sensor has no bearing on the magnetic field the sensors detected.  Applicant does not disclose the actual reducing of an intensity of a magnetic field at the sensors that the sensors are detecting, and applicant does not disclose any mechanism that could actually reduce the magnetic field at the sensors. This phrase therefore introduces new matter.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that the first or second signals are themselves reduced as a function of distance, and that the actual magnetic field itself is not altered.
2) Applicant’s amendment adding the negative sign to the attenuation coefficient equation on pages 7 and 20 introduces new matter as explained above in the above response to applicant’s remarks and the above specification objection.  Because this equation is relied upon to reduce the magnetic field signals as claimed, the above claim feature stands rejected for introducing new matter because the equation that is relied upon was not, as best understood, originally supported and because it is necessary for the above claim feature to be implemented.
As to Claim 10,
The phrase “processing the first signal and the second signal consists of at least one of the following sub-steps” on lines 1-2 introduces new matter.  Applicant is now claiming that the processing step of processing the first signal and the second signal “consists” of at least one of the following substeps.  By stating that the processing of the first and second signal consists of the substeps of Claim 10, applicant is excluding any other processing not disclosed in Claim 10. The Examiner acknowledges that a previous 112(b) rejection raised the issue with applicant using the term “comprising” as applicant was reciting alternative limitations, but using the term “consists” also raises an issue. Claim 8, from which Claim 10 depends, already recites other processing including in the processing of the first and second signals, such as the modifying of the first and second signals such that the intensity of the detected magnetic field of at least one of the first and second signals is reduced as a function of a distance between and object and the detectors.  This processing step of Claim 8 is not included in Claim 10, and thus Claim 10 does not reasonably consist of what is disclosed in Claim 10, and the original disclosure does not reasonably originally contemplate that the processing is limited to that disclosed in Claim 10.  As such, the above phrase introduces new matter.
The phrase “processing the first signal and the second signal consists of at least one of the following sub-steps: computing a first average value of the first signal and the second signal; computing the first average value of the first signal and the second signal and correcting the average value so as to obtain a corrected average value by applying an attenuation coefficient to the average value; correcting the first signal and the second signal so as to obtain corrected values by applying an attenuation coefficient to the first signal and the second signal, respectively, and computing a second average value on the basis of the corrected first signal and the corrected second signal; correcting the first signal and the second signal so as to obtain the corrected values by applying an attenuation coefficient to the first signal and the second signal, and computing a sum of said corrected values; correcting the first signal and the second signal so as to obtain the corrected values by applying an attenuation coefficient to the first signal and the second signal, respectively, and determining a maximum value of said corrected values, determining a sum of the first signal and the second signal and correcting said sum by applying an attenuation coefficient to the sum; and determining a maximum value of the first signal and the second signal and correcting said maximum value by applying an attenuation coefficient to the maximum value” on lines 1 to the end introduces new matter.
At issue is that applicant is now claiming that applicant recites “processing the first signal and the second signal includes modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object having a magnetic field to be detected by the first and second detectors relative to the first magnetic sensor and the second magnetic sensor” on lines 7-11 of Claim 8.  As best understood, applicant is referring to the attenuation coefficient feature of the disclosure as described on page 20 of the disclosure when reciting this feature.  While applicant does not use the phrase “attenuation coefficient” in Claim 1, as best understood, the only way applicant discloses to reduce the first or second signals as a function of distance is by way of the attenuation coefficient.  However, applicant is distinctly reciting the above attenuation coefficient from the reduction of the first and second signals in Claim 8, and thus applicant is essentially now claiming two distinct reductions of the signals, but where the original disclosure does not disclose two distinct reductions as now claimed, in the combination.  As such, the above phrase introduces new matter.
As to Claim 13,
The phrase “-0.03*R + 1.9” on the second to last line introduces new matter. Applicant’s amendment adding the negative sign to the attenuation coefficient equation on pages 7 and 20 introduces new matter as explained above in the above response to applicant’s remarks and the above specification objection.  Applicant does not originally disclose the above equation, and applicant has not provided evidence that such an equation must have been present in the original disclosure.  As such, this phrase introduces new matter.
As to Claim 18,
The phrase “the step of sending instructions to generate the alarm is implemented by the first detector and the second detectors if the processed value is greater than the additional processed value multiplied by the safety coefficient; and the step of sensing instructions to generate the alarm is implemented by the second detector and the third detector if the additional processed value is greater than the processed value multiplied by the safety coefficient” on lines 2-7 introduces new matter. Claim 8 expressly states that “when the processed value is greater than the predetermined threshold value, sending instructions to generate an alarm” in the last paragraph.  As such, the alarm must be generated “when the processed value is greater than the predetermined threshold value” because this is what applicant is claiming.  As such, Claim 8 requires that the instructions to generate the alarm are sent regardless of whether the processed value is greater than the additional processed value multiplied by the safety coefficient or if the additional processed value is greater than the processed value multiplied by the safety coefficient as claimed.  Applicant has amended Claim 18 to remove the “only” term, but the Examiner respectfully notes that applicant does not originally disclose that the instructions are sent to generate the alarm for both when the processed value is greater than the predetermined threshold value as required in Claim 8, in combination with the processed value is greater than the additional processed value multiplied by the safety coefficient or if the additional processed value is greater than the processed value multiplied by the safety coefficient as claimed in Claim 18.  Applicant is now claiming two different instances in which the alarm is generated, but where applicant did not originally disclose these two different instances.  As such, this phrase introduces new matter.
As to Claim 21,
The phrase “the step of sending instructions to generate the alarm is implemented if the additional processed value is greater than the supplementary processed value multiplied by the safety coefficient; and the step of sending instructions to generate the alarm is implemented if the supplementary processed value is greater than the additional processed value multiplied by the safety coefficient” on lines 2-7 introduces new matter. Claim 8 expressly states that “when the processed value is greater than the predetermined threshold value, sending instructions to generate an alarm” in the last paragraph.  As such, the alarm must be generated “when the processed value is greater than the predetermined threshold value” because this is what applicant is claiming.  As such, Claim 8 requires that the instructions to generate the alarm are sent regardless of whether the processed value is greater than the additional processed value multiplied by the safety coefficient or if the additional processed value is greater than the processed value multiplied by the safety coefficient as claimed.  Applicant has amended Claim 21 to remove the “only” term, but the Examiner respectfully notes that applicant does not originally disclose that the instructions are sent to generate the alarm for both when the processed value is greater than the predetermined threshold value as required in Claim 8, in combination with the processed value is greater than the additional processed value multiplied by the safety coefficient or if the additional processed value is greater than the processed value multiplied by the safety coefficient as claimed in Claim 21.  Applicant is now claiming two different instances in which the alarm is generated, but where applicant did not originally disclose these two different instances.  As such, this phrase introduces new matter.
As to Claims 2-7 and 9-21,
The above claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3,
The phrase “the computed value comprises at least one of an average value of the first signal and the second signal and a value corrected by applying an attenuation coefficient to the first signal and the second signal” on lines 1-3 is indefinite.
At issue is that applicant is now claiming that the processing unit is configured to modify at least one of the first and second signal from the magnetic sensors so that the intensity of the magnetic field of at least one of the first and second signals is reduced as a function of distance.  As best understood, applicant is referring to the attenuation coefficient feature of the disclosure as described on page 20 of the disclosure.  While applicant does not use the phrase “attenuation coefficient” in Claim 1, as best understood, the only way applicant discloses to reduce the first or second signals as a function of distance is by way of the attenuation coefficient.  However, applicant is distinctly reciting the above attenuation coefficient from the reduction of the first and second signals in Claim 1, but where, as best understood in light of the disclosure, these features are not distinct. As such, the difference and relationship between the attenuation coefficient being applied as recited in Claim 3, and the reduction of the first or second signals as a function of distance in Claim 1 is unclear, and therefore indefinite. 
As to Claim 9,
The phrase “the wireless communication interfaces” on the last line is indefinite. Claim 8 only recites one interface, and as such, it is unclear what “interfaces” applicant is referencing with this phrase, and it is unclear how these interfaces relate to the interface of claim 8.
As to Claim 10,
The phrase “processing the first signal and the second signal consists of at least one of the following sub-steps” on lines 1-2 is indefinite.  Applicant is now claiming that the processing step of processing the first signal and the second signal “consists” of at least one of the following substeps.  By stating that the processing of the first and second signal consists of the substeps of Claim 10, applicant is excluding any other processing not disclosed in Claim 10. The Examiner acknowledges that a previous 112(b) rejection raised the issue with applicant using the term “comprising” as applicant was reciting alternative limitations, but using the term “consists” also raises an issue. Claim 8, from which Claim 10 depends, already recites other processing including in the processing of the first and second signals, such as the modifying of the first and second signals such that the intensity of the detected magnetic field of at least one of the first and second signals is reduced as a function of a distance between and object and the detectors.  This processing step of Claim 8 is not included in the steps that the processing consists of from  Claim 10, and thus Claim 10 cannot reasonably consist of what is claimed.  While Claim 10 may fully incorporate the features from Claim 8, Claim 10 limits the processing of the signals to what is disclosed in Claim 10, but this excludes the processing from Claim 8.  As such, the above phrase is indefinite because it is inconsistent with the features from Claim 8.  In light of the above, the Examiner is interpreting this phrase to mean to that other processing steps can be included in addition to those recited in Claim 10.
The phrase “processing the first signal and the second signal consists of at least one of the following sub-steps: computing a first average value of the first signal and the second signal; computing the first average value of the first signal and the second signal and correcting the average value so as to obtain a corrected average value by applying an attenuation coefficient to the average value; correcting the first signal and the second signal so as to obtain corrected values by applying an attenuation coefficient to the first signal and the second signal, respectively, and computing a second average value on the basis of the corrected first signal and the corrected second signal; correcting the first signal and the second signal so as to obtain the corrected values by applying an attenuation coefficient to the first signal and the second signal, and computing a sum of said corrected values; correcting the first signal and the second signal so as to obtain the corrected values by applying an attenuation coefficient to the first signal and the second signal, respectively, and determining a maximum value of said corrected values, determining a sum of the first signal and the second signal and correcting said sum by applying an attenuation coefficient to the sum; and determining a maximum value of the first signal and the second signal and correcting said maximum value by applying an attenuation coefficient to the maximum value” on lines 1 to the end is indefinite.
At issue is that applicant is now claiming that applicant recites “processing the first signal and the second signal includes modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object having a magnetic field to be detected by the first and second detectors relative to the first magnetic sensor and the second magnetic sensor” on lines 7-11 of Claim 8.  As best understood, applicant is referring to the attenuation coefficient feature of the disclosure as described on page 20 of the disclosure when reciting this feature.  While applicant does not use the phrase “attenuation coefficient” in Claim 1, as best understood, the only way applicant discloses to reduce the first or second signals as a function of distance is by way of the attenuation coefficient.  However, applicant is distinctly reciting the above attenuation coefficient from the reduction of the first and second signals in Claim 8, but where, as best understood in light of the disclosure, these features are not distinct. As such, the difference and relationship between the attenuation coefficient being applied as recited in Claim 10, and the reduction of the first or second signals as a function of distance in Claim 8 is unclear, and therefore indefinite. 
As to Claims 11, 12, and 13, 
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and as such stand rejected for the same reasons.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palecki et al. (Palecki) (US 2006/0197523) in view of Keene et al. (Keene) (US 2018/0012465).
As to Claim 1,
Palecki discloses A detection system comprising: a first detector comprising a first magnetic sensor configured to generate a first signal  (Figure 2 / sensors in left side of the leftmost portal (105)), (Paragraph [0051]), wherein the first signal is representative of an intensity of a detected magnetic field (Paragraphs [0053],[0155]), a second detector separate from the first detector and comprising a second magnetic sensor configured to generate a second signal  (Figure 2 /sensors in the right side of the leftmost portal plus the second to left portion 105), (Paragraph [0051]), wherein the second signal is representative of an intensity of a detected magnetic field (Paragraphs [0053],[0155]), the first detector and the second detector together forming a gate between which an object emitting the detected magnetic field passes; an alarm emitter (Paragraph [0073],[0074][0079] /  (leftmost screening computer)); a processing unit (240) configured to receive at least one of the first signal and the second signal and to send instructions to the emitter to generate an alarm (Paragraph [0079]), a communication interface configured to transmit at least one of the first signal and the second signal to the processing unit (Paragraph [0074]).
Palecki does not disclose a processor configured to modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object relative to the first magnetic sensor and the second magnetic sensor.
Keene discloses a processor (processing elements within the dotted lined box of Figure 4 except the magnetic sensors (31)) configured to modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object relative to the first magnetic sensor and the second magnetic sensor (Paragraphs [0145]-[0150] / note each detector is provided with a means for reducing the sensitivity (paragraph [0150]), and this reduction is based on a relative distance r2 between the object and each respective sensor (Paragraph [0148]), (Figure 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Palecki to include a processor configured to modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object relative to the first magnetic sensor and the second magnetic sensor as taught by Keene in order to advantageously allow the sensitivity to be reduced eightfold so that the system is eight times less sensitive to external noise and interference, thus providing a significant advantage in magnetically noisy environments (Paragraphs [0148], [0149]).
As to Claim 2,
Palecki discloses either the processing unit is configured to receive the first signal and the second signal (Paragraphs [0053],[0155]);, or the processing unit is configured to receive the first signal and the detection system further comprises an additional processing unit configured to receive the second signal; and wherein the communication interface is configured to transmit the second signal to the processing unit, the processing unit configured to determine a value computed on the basis of the first signal and the second signal, when the computed value is greater than a predetermined threshold value, to send instructions to generate an alarm to the alarm emitter (Paragraphs [0066],[0079], [0155]).
As to Claim 3,
Palecki discloses the computed value comprises at least one of an average value of the first signal and the second signal and a value corrected by applying an attenuation coefficient to the first signal and the second signal (Paragraph [0066]).
As to Claim 4,
Palecki discloses the processing unit is housed in the first detector and is configured to send instructions to generate an alarm to the second detector via the communication interface (Paragraphs [0073]-[0077] / note the screening systems share data, and the above would occur when the second detector is considered to include the router and/or the operator station).
As to Claim 5,
Palecki discloses wherein the first detector and the second detector are portable (Figure 1 / note that portals are free standing structures and thus can be moved around.  Even if these portals are bolted to the ground, they can be unbolted and removed, such as to allow for repair), (Paragraph [0154] / note that the detectors can also be placed into portable objects such as a wastebasket).
As to Claim 6,
Palecki discloses a third detector and wherein: the third detector comprises a third magnetic sensor configured to detect a magnetic field and generate a third signal (Figure 2 / portal 105 that is third from the left), wherein the third signal is representative of an intensity of the magnetic field thus detected (Paragraphs [0053],[0155]); and the second detector and the third detector together form a second gate (Figure 2 / note the gates can be the spaces within each portal or between each portal).
As to Claim 7,
Palecki discloses the processing unit is housed in the first detector (Figure 2), and wherein the detection system further comprises an additional processing unit housed in the second detector (Figure 2 / note second (240)),.
As to Claim 8,
Palecki discloses  A method for detecting a target object comprising the following steps:  generating a first signal with a first magnetic sensor of a first detector and a second signal with a second magnetic sensor of a second detector (Paragraphs [0053],[0066],[0072] / note the gradiometers for each portal), wherein the first signal and the second signal are each representative of an intensity of a detected magnetic field  (Paragraph [0053] / note gradiometer);  processing the first signal and the second signal so as to obtain a processed value (Paragraph [0066] / note average); comparing the processed value with a predetermined threshold value (Paragraph [0066] / note that the raw gradiometer data becomes a predetermined threshold as it is determined in advance of the average), and when the processed value is greater than the predetermined threshold value, sending instructions to generate an alarm to at least one of the first detector and/or to and the second detector using a communication interface, (this phrase is a conditional phrase and is met by the prior art when the average value of the prior art is greater than the raw data or when it is not greater than the raw data, such as when no object is detected), (Paragraphs [0073], [0079]).
Palecki does not disclose processing the first signal and the second signal includes modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object having a magnetic field to be detected by the first and second detectors relative to the first magnetic sensor and the second magnetic sensor.
Keene discloses processing the first signal and the second signal includes modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object having a magnetic field to be detected by the first and second detectors relative to the first magnetic sensor and the second magnetic sensor (Paragraphs [0145]-[0150] / note each detector is provided with a means for reducing the sensitivity (paragraph [0150]), and this reduction is based on a relative distance r2 between the object and each respective sensor (Paragraph [0148]), (Figure 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Palecki to include processing the first signal and the second signal includes modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object having a magnetic field to be detected by the first and second detectors relative to the first magnetic sensor and the second magnetic sensor as taught by Keene in order to advantageously allow the sensitivity to be reduced eightfold so that the system is eight times less sensitive to external noise and interference, thus providing a significant advantage in magnetically noisy environments (Paragraphs [0148], [0149]).
As to Claim 9,
Palecki discloses further comprising a step of transmitting the second signal to a processing unit of the first detector via the communication interface (Paragraphs [0073],[0079] / note the processing unit can be considered to include the screening computer).
As to Claim 10,
Palecki discloses  processing the first signal and the second signal consists of at least one of the following sub-steps: computing a first average value of the first signal and the second signal (Paragraph [0066]).; computing the first average value of the first signal and the second signal and correcting the average value so as to obtain a corrected average value by applying an attenuation coefficient to the average value, correcting the first signal and the second signal so as to obtain corrected values by applying an attenuation coefficient to the first signal and the second signal, respectively, and computing a second average value on the basis of the corrected first signal and the corrected second signal; correcting the first signal and the second signal so as to obtain the corrected values by applying an attenuation coefficient to the first signal and the second signal, and computing a sum of said corrected values; correcting the first signal and the second signal so as to obtain the corrected values by applying an attenuation coefficient to the first signal and the second signal, respectively, and determining a maximum value of said corrected values, determining a sum of the first signal and the second signal and correcting said sum by applying an attenuation coefficient to the sum; and determining a maximum value of the first signal and the second signal and correcting said maximum value by applying an attenuation coefficient to the maximum value.
As to Claim 11,
Palecki discloses the attenuation coefficient is computed in accordance with the following sub-steps: determining the maximum value of the first signal and the second signal; determining a minimum value of the first signal and the second signal; calculating a ratio of the maximum value to the minimum value; comparing the ratio with a first threshold and with a second threshold; the second threshold being higher than the first threshold; and deducing the attenuation coefficient from the comparing step, wherein the attenuation coefficient is equal to a first value when the ratio is less than the first threshold, to a second value different from the first value when the ratio is greater than the second threshold and to a value between the first value and the second value when the ratio is between the first threshold and the second threshold (note that because the prior art meets an option from claim 10 that does not require the attenuation coefficient, the prior art is not required to disclose the above claim feature).
As to Claim 12,
Palecki discloses the attenuation coefficient is a linear function that depends on the ratio when said ratio is between the first threshold and the second threshold (note that because the prior art meets an option from claim 10 that does not require the attenuation coefficient, the prior art is not required to disclose the above claim feature).
As to Claim 13,
Palecki discloses the first value is equal to 1, the second value is equal to 0.1 and the attenuation coefficient is defined by the following function when the ratio is between the first threshold and the second threshold: 0.03*R+1.9 where R is the value of the ratio (note that because the prior art meets an option from claim 10 that does not require the attenuation coefficient, the prior art is not required to disclose the above claim feature).
As to Claim 14,
Palecki discloses the first detector further comprises a third magnetic sensor (Figure 2 / note the sensors (230), the first and third magnetic sensors forming a pair of magnetic sensors (Paragraph [0083]), and wherein the second detector further comprises a fourth magnetic sensor (Figure 2 / note sensors (230)), the second and fourth magnetic sensors forming a pair of magnetic sensors (Paragraph [0083]), and wherein the method further comprises: generating a third signal with the third magnetic sensor of the first detector and a fourth signal with the fourth magnetic sensor of the second detector, wherein the third signal of the first detector and the fourth signal of the second detector are each representative of an intensity of a detected magnetic field; computing the third signal and the fourth signal so as to obtain an additional computed value; comparing the additional computed value with the predetermined threshold value; and when the additional computed value is greater than the predetermined threshold value, sending instructions to generate an alarm to at least one of the first detector and the second detector using the communication interface (Paragraphs [0053],[0066],[0072], [0131], [0132] / because the steps are applied to the sensors in the same manner as those of Claim 8, Palecki discloses this claim feature).
As to Claim 15,
Palecki discloses further comprising, prior to the step of sending instructions to generate the alarm, processing the second signal and the third signal so as to obtain an additional processed value (Paragraph [0098] / note additional averages are taken at different times).
As to Claim 16,
Palecki discloses wherein the first and second detectors form a first gate and the second and third detectors together form a second gate, and the method further includes determining, based on the processed value and of the additional processed value, which of the first and second gate detected the magnetic field  (Paragraph [0098] / note additional averages are taken at different times / note that the system will known, based on all data, which gate a person has walked through, and thus the prior art discloses this claim feature / also note the leftmost gate is formed from detectors from the first and second detectors, and the second to leftmost gate is formed from second and third detectors, where the second detectors are considered to be the detectors (230) in the right half of the leftmost gate, and the left half of the second to leftmost gate).
As to Claim 19,
Palecki discloses the first detector and the second detector each comprise a processing unit, and wherein: computing the additional processed value is performed by the processing unit of the second detector;  computing the processed value is performed by the processing unit of the first detector; and determining which of the fist gate and the second gate detected the magnetic field is performed by the processing unit of the second detector and by the processing unit of the first detector (Figure 2 / note each portal includes a cpu), (Paragraph [0098] / note additional averages), (Paragraph [0046] / the system must include the ability to detect which specific portal detected an object).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/254,913 (‘913) (reference application) in view of Keene et al. (Keene) (US 2018/0012465). 
As to Claim 8
‘913 discloses A method for detecting a target object comprising the following steps: generating a first signal with a first magnetic sensor of a first detector and a second signal with a second magnetic sensor of a second detector, wherein the first signal and the second signal are each representative of an intensity of a detected magnetic field; processing the first signal and the second signal so as to obtain a processed value; comparing the processed value with a predetermined threshold value, and when the processed value is greater than the predetermined threshold value, sending instructions to generate an alarm to at least one of the first detector and/or to and the second detector using a wireless communication interface (Claims 1 and 3).
‘913 does not disclose a processor configured to modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object relative to the first magnetic sensor and the second magnetic sensor.
Keene discloses a processor (processing elements within the dotted lined box of Figure 4 except the magnetic sensors (31)) configured to modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object relative to the first magnetic sensor and the second magnetic sensor (Paragraphs [0145]-[0150] / note each detector is provided with a means for reducing the sensitivity (paragraph [0150]), and this reduction is based on a relative distance r2 between the object and each respective sensor (Paragraph [0148]), (Figure 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘913 to include a processor configured to modify at least one of the first signal and the second signal such that the intensity of the detected magnetic field of at least one of the first signal and the second signal is reduced as a function of a distance between the object relative to the first magnetic sensor and the second magnetic sensor as taught by Keene in order to advantageously allow the sensitivity to be reduced eightfold so that the system is eight times less sensitive to external noise and interference, thus providing a significant advantage in magnetically noisy environments (Paragraphs [0148], [0149]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858